Citation Nr: 1123843	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  08-34 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for residuals of medial meniscectomy, right knee, with degenerative changes, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from September 1979 to October 1987.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2007, a statement of the case was issued in September 2008, and a substantive appeal was received in October 2008.  

In his substantive appeal, the Veteran reported that his left knee was giving him problems as well.  The only issue before the Board concerns the rating for the service-connected right knee.  The left knee matter is referred to the RO for clarification and any necessary action.


FINDING OF FACT

The Veteran's service-connected residuals of medial meniscectomy, right knee, with degenerative changes, is not productive of ankylosis, frequent episodes of "locking," effusion into the joint, subluxation, lateral instability, or malunion of the tibia and fibula; there is no additional functional loss so as to limit flexion to 30 degrees or less or to limit extension.   


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected residuals of medial meniscectomy, right knee, with degenerative changes, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5010, 5256-5261 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in an August 2007 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in August 2007, which was prior to the September 2007 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  Although the present appeal involves the issue of entitlement to an increased rating, VA believes that Dingess must be analogously applied.  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim.  Further, the August 2007 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

Although the RO sent notice to the Veteran in July 2008 in compliance with Vazquez, the Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the August 2007 and July 2008 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA treatment records and VA examination reports.  In November 2008, the RO requested the Veteran's Social Security Administration (SSA) records.  However, SSA responded that it was unable to locate any medical records for the Veteran.  The Board finds that any further attempts to obtain these records would be futile and the RO has met its duty to assist.  The Board concludes that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded VA fee-based examinations in September 2007 and August 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports obtained contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal. 

Analysis

The Veteran is seeking an increased rating for his service-connected right knee disability.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The RO has rated the Veteran's right knee disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010- 5259.  Diagnostic Code 5010 applies to traumatic arthritis and provides that such is evaluated based upon limitation of motion of the affected part, like degenerative arthritis.  See 38 C.F.R.  § 4.71a, Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5259, a 10 percent rating is warranted for removal of cartilage.  However, as a rating in excess of 10 percent is not available under this code, the Board must turn to other applicable diagnostic codes of the knee.  Other diagnostic codes addressing the knee include Diagnostic Codes 5256 to 5263.  A 30 percent disability rating is warranted under Diagnostic Code 5256 when there is ankylosis of the knee with favorable angle in full extension or in slight flexion between 0 and 10 degrees.  Under Diagnostic Code 5257, a 10 percent rating is warranted when there is mild recurrent subluxation or lateral instability of the knee and a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability of the knee.  Under Diagnostic Code 5258, a 20 percent disability rating is available for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under Diagnostic Code 5260, in order to get the next higher 20 percent rating, the evidence must show flexion limited to 30 degrees.  A 20 percent disability rating is allowed under Diagnostic Code 5261 when extension of the leg is limited to at least 15 degrees.  A 20 percent disability rating is available under Diagnostic Code 5262 when there is malunion of the tibia and fibula with moderate knee or ankle disability.  There is no rating in excess of 10 percent available under Diagnostic Code 5263.  See 38 C.F.R. §  4.71(a), Diagnostic Codes 5256 - 5263.  Normal range of motion is zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71(a), Plate II. 

Further, separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions of the VA's General Counsel appear to require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different rating codes before separate ratings may be assigned.

VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004) also held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran filed his claim for an increased rating in July 2007.  The Veteran has asserted that he wears a knee brace and that his knee tends to give out and be unstable.  He has also indicated that his right knee swelled at night and that he experienced pain and stiffness.  VA treatment records have been reviewed.  An April 2006 record showed that the Veteran reported chronic right knee pain with intermittent exacerbations status post ligament surgery in the 1980s.  However, while there was tenderness over the patella, range of motion was normal.  There was some mild swelling observed.  A contemporaneous x-ray showed probable old bone infarctions of the distal right femur and proximal left tibia, mild degenerative arthritis principally involving the medial joint compartment and small cartilaginea exostosis of the lateral aspect of the proximal left fibula.  Follow up treatment records continued to show complaints of right knee pain.  In October 2007, the Veteran was seen in the emergency room for right knee pain.  At that time, fluid was aspirated from the knee.  While there was edema, he had full range of motion and Lachman's and McMurray's tests were negative.  

A follow up November 2007 record showed that the knee was markedly improved.  There was no further swelling.  On examination, range of motion was normal and there was no effusion.  Follow up treatment records showed that the Veteran presented to discuss orthotic options as his right knee pain was limiting his ability to work.  A January 2008 record showed that the Veteran indicated that his brace was not working well because it hurt after wearing it all day and he requested a new brace.  The Veteran denied swelling or redness.  A March 2008 MRI showed intramedullary infarct involving the distal femur, mostly absent medial meniscus with a few residual peripheral fragments, near complete erosion of the medial articular cartilages with underlying bony degenerative changes, and erosion of the patellar articular cartilage with underlying bony degenerative changes, but cruciate ligaments were intact.  Follow up records again showed that the right knee pain interfered with his work as well has recreational activities.  However, again, on examination, range of motion was normal and no instability was noted.  Pain was reproduced with McMurray's and patella grind with some medial crepitus and reproduction of pain was observed.  In August 2008, the Veteran was seen for a custom molded right knee brace as the neoprene brace did not provide enough support.  Follow up treatment records continued to show complaints of right knee pain.  

He was afforded a VA fee-based examination in September 2007.  The Veteran reported stiffness, swelling, and dislocation.  He did not have redness, heat weakness, giving way, lack of endurance, locking or fatigability.  He also indicated that he had constant pain that was about a seven out of 10.  He stated that his condition did not cause incapacitation and there were no prosthetic implants.  The functional impairment was no long distance running.  The examiner observed a scar present at the right medial knee measuring 9 cm by 1 cm with hypopigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation or abnormal texture.  On physical examination, the Veteran's gait was normal and he did not require an assistive device.  The right knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  There was no locking pain, genu recurvatum or crepitus.  Range of motion was zero degrees extension to 140 degrees flexion with pain at 140 degrees.  The examiner indicated that joint function was limited following repetitive use by pain, fatigue, weakness, lack of endurance with pain have the major functional impact.  Joint function was not limited by incoordination.  The examiner determined that joint function was limited by zero degrees.  Further, the anterior and posterior cruciate ligaments stability test, the medial and lateral collateral ligaments stability test, and the medial and lateral meniscus test were within normal limits.  A contemporaneous x-ray showed intramedullary calcification distal right femur most consistent with an old bone infarction and mild degenerative joint disease in the right knee and patella.  

The Veteran was afforded another VA fee-based examination in August 2010.  The Veteran reported the following symptoms: weakness, stiffness, swelling, giving way, lack of endurance, locking, tenderness and pain.  He did not experience heat, redness, fatigability, deformity, drainage, effusion, subluxation or dislocation.  He experienced flare-ups as often as once a week that lasted for four days.  The pain level was an eight out of 10.  During flare-ups, he reported difficulty walking and standing.  He had not had incapacitation in the last 12 months.  He also indicated that he did not experience any overall functional impairment from this condition.  The examiner observed the scar located on the right knee, which was linear and measured 6.5 cm by .75 cm.  It was not painful on examination.  There was no skin breakdown, underlying tissue damage, inflammation, edema or keloid formation.  The scar was not disfiguring and it did not limit motion.  There was no limitation of function due to the scar.  The Veteran's gait was normal and he did not require assistive devices.  On examination of the right knee, there was tenderness, but no edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, subluxation or drainage.  While there was crepitus, there was no genu recurvatum or locking pain.  There was also no ankylosis.  Range of motion was zero degrees extension to 130 degrees flexion with pain at 130 degrees.  Joint function was not additionally limited by pain, fatigue, lack of endurance or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior ligaments stability test and the medial/lateral meniscus stability test were all within normal limits.  The diagnosis was changed to status post medical meniscectomy with scar, right knee, with degenerative changes.  The examiner concluded that the effect on the Veteran's usual occupation was none as reported by the Veteran and the effect on his daily activities was minimal.  

In a May 2011 brief, the Veteran's representative appears to be claiming that the most recent VA examination was insufficient because there was no mention of the Veteran wearing a brace and no comments about the medication the Veteran was taking.   Essentially, the representative claims that the very need to wear a brace supports a higher evaluation.  While there is no notation of a brace in the VA examinations or discussion of his medications, the examiners both took a very thorough history from the Veteran including discussing his symptoms and periods of flare-ups.  The examiners also comprehensively examined the Veteran including range of motion testing as well as stability testing.  The representative appears to argue that range of motion testing could not be normal if the Veteran was required to wear a brace.  Nevertheless, range of motion testing in the VA treatment records has also always been within normal range as well with full knowledge that he wore a brace.  Importantly, the VA rating criteria do no indicate that the mere presence of a brace allows for a higher rating.  In sum, given that the rating criteria was fully addressed as well as functional impairment, the Board cannot find that the simple lack of noting that the Veteran wore a brace or a discussion of his medication makes the examination insufficient.  As both examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient for rating purposes.  

The Board now turns to rating the Veteran's service-connected right knee disability under Diagnostic Codes 5256 to 6263.  Again, Diagnostic Codes 5259 and 5263, which do not provide for disability ratings in excess of 10 percent, are not applicable to this analysis.  In turning to the Diagnostic Codes applicable to the knees and legs that do provide for disability ratings in excess of 10 percent, the Board notes that a 30 percent disability rating under Diagnostic Code 5256 would not be warranted in this case because there is no evidence of ankylosis of the right knee.  The most recent VA examination clearly found no evidence of ankylosis.  

The Board finds that the evidence of record also does not support a rating under Diagnostic Code 5257 for the Veteran's right knee disability.  Although the Veteran has claimed that his knee gives way and he has to wear a brace, there have been no objective findings of recurrent subluxation or lateral instability.  The VA examiners clearly found that all stability testing was normal.  Moreover, VA treatment records also note that there was no instability and a March 2008 MRI showed that the cruciate ligaments were intact.  

With regard to Diagnostic Code 5258, there is no evidence of frequent episodes of "locking," pain, and effusion into the joint to warrant a 20 percent rating under this code.  While the Veteran has reported episodes of swellings and there is documentation of one incident of mild swelling, the VA examinations found no evidence of effusion.  Further, the criteria under this code are conjunctive.  In other words, all the criteria must be met.  There has been no evidence of frequent episodes of locking.  Thus, even if the Veteran had effusion on occasion, as there is no evidence of frequent episodes of locking, a higher rating cannot be afforded under this code. 

Further, even considering any additional functional loss due to pain, there is no evidence that flexion is limited to 30 degrees or extension is limited to 5 degrees so as to warrant assignment of a higher rating under Diagnostic Code 5260 or a separate compensable rating under Diagnostic Code 5261.  The most restrictive flexion observed was 130 degrees noted at the most recent VA examination.  Otherwise, flexion has always been normal.  Further, extension was always found to be normal.  

The Board acknowledges that the Veteran has chronic right knee pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 10 percent.  Again, the VA examination only documented flexion limited to 130 degrees with pain at that point.  While the September 2007 VA examination did indicate that joint function was limited following repetitive use by pain, fatigue, weakness, lack of endurance with pain have the major functional impact, she also indicated that it was limited by zero degrees.  Significantly, the most recent VA examiner found that joint function was not additionally limited by pain, fatigue, lack of endurance or incoordination after repetitive use.

Further, as the Veteran's scar is superficial and linear and is considered not painful, unstable or limits function, a separate compensable rating for the right knee scar is not warranted.  See 38 C.F.R. § 4.118.  

The Board has also carefully reviewed and considered the Veteran's statements regarding the severity of his right knee disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In conclusion, a preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's service-connected residuals of medial meniscectomy, right knee, with degenerative changes.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

Lastly, the United States Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  Nevertheless, while the Veteran has indicated that his right knee disability interferes with his work, he has not claimed that he cannot work and the evidence of record has not shown that the Veteran was unemployable due to the service-connected right knee disability.


ORDER

A rating in excess of 10 percent for residuals of medial meniscectomy, right knee, with degenerative changes, is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


